The order at Special Term is modified in the exercise of discretion to delete all reference to a severance of the action and to provide for a trial of the issues of negligence, freedom from contributory negligence and damage as raised by the pleadings in the main action and thereafter for a trial before another jury on framed issues as presented by the pleadings in the third-party action. In this posture of procedure, the question of prejudice becomes academic. The order as so modified is affirmed, without costs. Settle order. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Bastow, JJ.